Case: 15-13114       Date Filed: 05/23/2016      Page: 1 of 3


                                                                      [DO NOT PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                    No. 15-13114
                              ________________________

                          D.C. Docket No. 7:13-cv-01275-LSC

JAMES SULLIVAN,
                                                                          Plaintiff-Appellee,

                                            versus

PJ UNITED INC.,
DOUGLAS STEPHENS,

                                                                    Defendants-Appellants.

                              ________________________

                      Appeal from the United States District Court
                         for the Northern District of Alabama
                             ________________________

                                      (May 23, 2016)

Before HULL and ANDERSON, Circuit Judges, and MORENO,* District Judge.




__________
* The Honorable Federico A. Moreno, United States District Judge for the Southern District of
Florida, sitting by designation.
              Case: 15-13114       Date Filed: 05/23/2016      Page: 2 of 3




PER CURIAM:

      We have had the benefit of oral argument, and have carefully reviewed the

briefs and the record. For the reasons fully discussed at oral argument, we

conclude that the judgment of the district court should be affirmed.

      The Arbitration Agreement in this case expressly delegated to the Arbitrator

the resolution of any issue concerning the enforceability of any provision of the

Agreement. The Agreement, under the heading, “Different Parts of Agreement,”

provides:

      I agree that the arbitrator, and not any federal, state, or local court or
      agency, shall have the exclusive authority to resolve any dispute
      relating to the interpretation, arbitrability, applicability, enforceability
      or formation of this Agreement including, but not limited to, any
      claim that all or any part of this Agreement is void or voidable.

      The Arbitrator relied on a decision of the NLRB holding that the waiver of

class arbitration in this very Agreement was unenforceable pursuant to the National

Labor Relations Act. 1 The Arbitrator then applied Alabama law: that a contract to

commit an illegal act should not be enforced as written but rather should be




1
      Defendants-Appellants do not challenge the NLRB decision in this court.



                                             2
               Case: 15-13114       Date Filed: 05/23/2016     Page: 3 of 3


reformed. 2 Accordingly, the Arbitrator excised the provision of the Agreement

waiving class arbitration. The Arbitrator then construed the Arbitration Agreement

with that provision excised.

       Our review of the Arbitrator’s decision is limited: “the sole question . . . is

whether the arbitrator (even arguably) interpreted the parties’ contract, not whether

he got its meaning right or wrong.” Oxford Health Plans LLC v. Sutter, 133 S.Ct.

2064, 2068 (2013). We cannot conclude that the Arbitrator in this case failed to at

least arguably base his decision on the text of the parties’ contract and the relevant

law.

       Accordingly, the judgment of the district court is

       AFFIRMED.




2
       On appeal, Defendants-Appellants do not challenge this statement of Alabama law.




                                              3